Citation Nr: 9907892	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-16 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left wrist fracture, with arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from November 1956 to November 
1960.

FINDINGS OF FACT

1.  The regional office (RO) has obtained all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's left wrist disorder is primarily manifested 
by limitation of motion with x-ray evidence of degenerative 
changes, but without evidence of additional disability.  
Neurological examination was completely normal and the 
veteran's scar is well healed. 



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of a left wrist fracture, with arthritis, have 
not been met.   38 U.S.C.A. §§  1155, 5107 (West 1991); 
38 C.F.R. §  4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5215 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board of Veterans' Appeals (Board) finds that 
the facts relevant to the issues on appeal have been properly 
developed and that the statutory obligation of Department of 
Veterans Affairs (VA) to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  These regulations include 38 C.F.R. 
§§ 4.1 and 4.2 (1998) which require the evaluation of the 
complete medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown,
7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Factual Background

In a November 1974 rating decision, the RO granted service 
connection for residuals of a left wrist fracture, with 
arthritis.  A 10 percent disability evaluation was assigned 
pursuant to Diagnostic Code 5010.

Relevant VA outpatient treatment records dated from October 
1990 to April 1995 reflect an April 1995 complaint of left 
wrist pain.  The veteran reported swelling in wrist and 
numbness in the thumb and index fingers at times.  Physical 
examination revealed no swelling, no erythema, and no warmth.  
Neurological examination revealed "motor 5/5 in all muscle 
groups of [the left] forearm, wrist and digits."  An 
impression of traumatic arthritis of the left wrist was 
noted.

In April of 1995, the veteran requested an increased 
evaluation for his service-connected left wrist disorder.

Upon VA examination dated in September 1995, the examiner 
noted a scar at the base of the thumb of the left wrist, "6 
cm by 0.5 cm linear, well-healed, hypopigmented and 
nontender."  No swelling or deformities were noted.  
Palpation of flexor carpi radialis was slightly tender.  
Range of motion testing revealed dorsiflexion in the left 
wrist to 60 degrees.  Palmar flexion in the left wrist was to 
60 degrees and noted as tender.  Ulnar deviation of the left 
wrist was to 20 degrees; and radial deviation of the left 
wrist was to 10 degrees.  A diagnosis of "status post 
fracture of the left wrist with range of motion deficits" 
was noted.

VA radiology examination dated in September 1995 revealed 
evidence of an "old healed fracture of the wrist of the 
scaphoid," and no evidence of avascular necrosis of the 
scaphoid. 

Relevant VA outpatient treatment records dated from August 
1995 to February 1997 reflect complaints of numbness and 
tingling in the left hand and various diagnoses of "cubital 
tunnel's syndrome" and "Guyon's canal syndrome."

Upon VA examination dated in April 1998, the veteran 
complained of pain upon overuse and stiffness in the cold 
relevant to the left wrist as well as occasional swelling of 
the radial aspect of the wrist.  The veteran also reported 
the left wrist gave way approximately one time per week 
resulting in increased fatigability and a lack of endurance 
when using the wrist.  Primary limitations were noted as hard 
gripping and lifting.  Physical examination revealed a well-
healed scar in the radial aspect of the wrist.  The fingers 
were noted as having full range of motion and completely 
normal strength.  Tinel sign was negative, Phalen's test was 
negative, and Finkelstein's test was negative.  The strength 
of the right hand, noted as the dominant hand, was 5/5.  The 
strength of the left-hand grip and wrist was 4/5.  Range of 
motion of the left wrist revealed flexion active and passive 
45/70 degrees without pain and extension was 40/70 degrees 
with pain at 70 degrees.  Inversion was 20/30 degrees with 
pain at 30 degrees; eversion was 30/45 degrees with pain at
45 degrees.  Some resistance to moving the wrist beyond the 
20 degrees inversion and 30 degrees eversion, and flexion of 
45 degrees and extension of 40 degrees primarily due to fear 
of pain on active motion was noted.  Neurologic examination 
of the ulnar aspect and the fifth finger of the left hand 
revealed pinprick, heat and cold sensation to be completely 
normal.  A diagnosis of status post fracture to the left 
wrist with subsequent surgery; mildly decreased range of 
motion of the left wrist secondary to fracture and subsequent 
surgery was noted.  

An X-ray report dated in April 1998 noted narrowing of the 
radial carpal joint space, slightly increased since prior 
examination.  All carpal bone alignment was noted as 
unremarkable.  An impression of slight progression of the 
radial carpal joint degeneration, and ossicle adjacent to 
scaphoid, likely due to old trauma, was noted.

Pertinent Law and Regulations

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by x-ray findings, is to be rated as 
degenerative arthritis.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups warrants a 10 percent disability evaluation.  In 
the absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
warrants a 20 percent disability evaluation.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45 (1998).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, a maximum 
evaluation of 10 percent is warranted for limitation of 
motion of the wrist, where dorsiflexion is less than 15 
degrees or palmar flexion is limited in line with the 
forearm.


Analysis

The veteran contends his left wrist condition has worsened 
over the years and that he is experiencing numbness, swelling 
and puffiness in his wrist, thus warranting an increased 
evaluation.  

An April 1998 x-ray report revealed no wrist effusion, 
evidence of fracture, or subluxation.  An ossicle adjacent to 
the scaphoid was unchanged since prior examination.  All 
carpal bone alignment was unremarkable.  Narrowing of the 
radial carpal joint space was identified as slightly 
increased since prior examination.  An impression of slight 
progression of the radial carpal tunnel joint degeneration; 
and ossicle adjacent to scaphoid, likely due to old trauma, 
was noted.  In light of the involvement of a major joint and 
the suggestion of degenerative changes in the most recent x-
ray report, a 10 percent evaluation is warranted under 
Diagnostic Code 5010 where limitation of motion is 
noncompensable under Diagnostic Code 5215.  Under Diagnostic 
Code 5215, 10 percent is the maximum schedular evaluation, 
contemplating palmar flexion limited in line with the forearm 
and dorsiflexion to less than 15 degrees.  38 C.F.R. § 4.71a.  
Thus, because 10 percent is the maximum schedular rating 
available under Diagnostic Code 5215, an increased schedular 
evaluation is not warranted.  Furthermore, in the absence of 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5010.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestations of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1998).  The Board notes the 
veteran's complaints of limitation of motion are contemplated 
by Diagnostic Code 5215, under which the veteran is currently 
receiving the maximum schedular rating.  Diagnostic Code 5010 
contemplates the same symptomatology.  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where an evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  38 C.F.R. § 4.40, 
4.45, 4.59 (1998).  Those provisions contemplate inquiry into 
whether there are such manifestations as crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  However, the Court has held that 
consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Thus, because 10 percent is the 
maximum schedular rating under Diagnostic Code 5215 regarding 
limitation of motion, consideration of 38 C.F.R. § 4.40, 
4.45, and 4.59 are not warranted.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath, 1 Vet. App. at 592-94 (1991).  
However, the Board finds no basis upon which to assign a 
higher disability evaluation.  The Board notes that the VA 
examination dated in April 1998 reflects that upon 
neurological examination of the ulnar aspect and the fifth 
finger of the left hand, pinprick, heat and cold sensation 
were completely normal.  See 38 C.F.R. § 4.124a (1998).  
Additionally, the veteran's scar was noted as well-healed 
upon VA examination dated in April 1998, and upon VA 
examination dated in September 1995, the veteran's scar was 
noted as linear, well-healed, hypopigmented and nontender.  
See 38 C.F.R. § 4.118 (1998).  

Thus, an evaluation in excess of 10 percent is not warranted.

ORDER

An evaluation in excess of 10 percent for residuals of a left 
wrist fracture, with arthritis, is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 9 -


- 8 -


